Name: 98/581/EC, Euratom: Council Decision of 12 October 1998 appointing a member of the Economic and Social Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1998-10-17

 Avis juridique important|31998D058198/581/EC, Euratom: Council Decision of 12 October 1998 appointing a member of the Economic and Social Committee Official Journal L 281 , 17/10/1998 P. 0035 - 0035COUNCIL DECISION of 12 October 1998 appointing a member of the Economic and Social Committee (98/581/EC, Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 194 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 166 thereof,Having regard to the Council Decision of 15 September 1998 appointing the members of the Economic and Social Committee for the period from 21 September 1998 to 20 September 2002 (1),Whereas a member's seat on that Committee has fallen vacant following the resignation of Mr Giuseppe Cerroni, of which the Council was informed on 16 September 1998;Having regard to the nominations submitted by the Italian Government,Having obtained the opinion of the Commission of the European Communities,HAS DECIDED AS FOLLOWS:Sole Article Mr Giacomo Regaldo is hereby appointed a member of the Economic and Social Committee in place of Mr Giuseppe Cerroni for the remainder of his term of office, which runs until 20 September 2002.Done at Luxembourg, 12 October 1998.For the CouncilThe PresidentR. EDLINGER(1) OJ L 257, 19. 9. 1998, p. 37.